Citation Nr: 0711604	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-36 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which denied service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not include a diagnosis of 
PTSD related to an in-service stressor verified by credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service nor as a 
result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
Board notes that prior to the RO's initial rating decision in 
June 2003, the RO, in an April 2002 letter, advised the 
veteran of what evidence, if any, was necessary to establish 
his claim of entitlement to service connection for PTSD.  The 
RO indicated which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  This 
letter was followed by a letter dated in September 2002 
requesting that the veteran provide information regarding 
stressful events that occurred while in service.  The RO 
obtained the veteran's service records and VA outpatient 
treatment records, and associated them with his claims file.  
The RO also requested the veteran to submit any medical 
evidence that would assist in substantiating his claim for 
entitlement.  Another such notice letter was issued by the RO 
in June 2005 in which the RO requested the veteran to provide 
any information he had in his possession.  The veteran has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  He was examined for VA 
purposes in May 2003.  

Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  In this regard, the RO has not 
informed him of the regulations pertaining to effective date 
and disability ratings.  However, as this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  

With respect to PTSD, in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.304(d) (2006).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99 (Oct. 
18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§3.304(f) (2005).  Section 4.125(a), 38 C.F.R., incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of PTSD.  The enlistment 
examination report and report of medical history dated in 
January 1965 were negative for any psychiatric findings or 
complaints.  The November 1966 report of medical examination 
was negative for any psychiatric abnormalities; however, the 
veteran indicated that he had depression and excessive worry 
and frequent trouble sleeping on report of medical history.  
Separation examination report and report of medical history 
dated in September 1967 were negative for any psychiatric 
findings or complaints.  The veteran indicated that he was in 
good health.  

Service personnel records show the veteran received the 
National Service Defense Medal, the Vietnam Service Medal, 
and the Republic of Vietnam Campaign Medal.  However, there 
is no evidence indicating that he engaged in combat with the 
enemy.  The veteran's military occupational specialty, 
including when he was stationed in Vietnam, was a light 
vehicle driver (64A10).  Records of service indicate that the 
veteran served in Vietnam from October 4, 1965 to October 3, 
1966.  

Received in July 2002 was a statement wherein the veteran 
reported stressor events during active service, including 
enduring sniper attacks and ambushes while on convoy, seeing 
a fellow soldier shot dead from sniper fire, and getting 
separated from his convoy and armored escort due to truck 
engine failure which resulted in his engaging in friendly 
fire.  Unfortunately, he provided no specific dates or 
details about his claimed stressors.  

Also received in July 2002, was a statement from the 
veteran's wife attesting to the difficulties the veteran was 
experiencing on a daily basis due to his PTSD.

Post-service medical records include VA outpatient 
psychiatric records dated from 2003 to 2004.  In the January 
2003 initial mental health assessment, the veteran reported 
having intermittent PTSD symptoms since his discharge from 
military service.  His complaints included depressed mood, 
fair sleep, nightmares and intrusive thoughts about Vietnam, 
increased irritability and anxiety, anergia, anhedonia, 
hyperstartle response, hypervigilance, difficulty 
concentrating, and increased social isolation.  He also 
reported occasional feelings of restlessness and 
worthlessness, crying spells, and avoidance of things that 
remind him of Vietnam.  He had no prior psychiatric treatment 
of any kind.  He noted being married for 32 years with two 
children.  He characterized his marriage relationship as good 
and supportive.  The veteran was employed as a respiratory 
therapist, working the night shift to avoid interacting with 
people.  His stressor statements coincided with those 
previously reported in his July 2002 statement.  The 
diagnosis, made by a certified clinical social worker, was 
PTSD.  

The veteran underwent VA PTSD examination in May 2003.  He 
reported the same stressors noted in his July 2002 statement, 
but indicated that the shooting death of a fellow service man 
and his separation from a convoy due to truck engine failure 
occurred in October 1965.  He also reported other stressors 
that included general shootings and viewing of dead bodies.  
The veteran was a participant in outpatient psychiatric 
treatment and was noted to be on Paxil.  He married in 1971 
and worked several different jobs before attending nursing 
school.  He dropped out of the nursing program due to poor 
concentration and sleep difficulty.  In 1981, he became a 
respite (respiratory) therapist and has worked at VA medical 
facilities since that time.  The veteran worked the night 
shift to avoid being around people.  The diagnosis was mild 
PTSD, but the examiner did not associate this diagnosis with 
any particular stressor, whether in service or as a civilian.  

The veteran was seen by VA for medication review and 
continued on drug therapy for depression, chronic anxiety, 
and PTSD.  Some of his sessions would occur in VA's telephone 
mental health clinic.  The diagnosis of PTSD was continued in 
the veteran's VA outpatient treatment records in March 2004.

The veteran submitted electronic research regarding convoy 
movements and operations of the 444th Transportation 
Battalion from 1965 to 1971.  However, the Board notes that 
there is no specific information regarding the veteran's 
involvement or participation in this unit's activities during 
the Vietnam War that can be used to verify the veteran's 
claimed stressors.  The Board notes that some of the 
information generally corroborated the veteran's recount of 
enemy attacks while on convoy, but there was no specific 
verification of any of the veteran's claimed stressors.  

In a June 2003 letter from the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (USASCURR)), it was 
indicated that there was insufficient stressor information 
for verification purposes.  JSRRC could not verify the 
shooting death of a soldier while the veteran was on convoy 
with the 444th Transportation Company that took place between 
October 1965 to December 1965.  

As noted above, VA regulations require not only a competent 
diagnosis of PTSD, but also medical evidence of a link 
between the current symptoms and an in-service stressor that 
is supported by credible evidence the stressor occurred.  38 
C.F.R. § 3.304(f).  

Based upon the evidence of record, the Board finds a 
diagnosis of PTSD related to an in-service stressor verified 
by credible supporting evidence has not been provided.  In 
this regard, it has not been shown that the veteran was 
"engaged in combat with the enemy".  He reported no in-
service stressors that could be independently verified.  
Although there is a diagnosis of PTSD noted on VA examination 
in May 2003, there is no evidence, other than his own 
statements, demonstrating that this diagnosis is related to 
any specific event which actually occurred.  The VA examiner 
who evaluated the veteran in May 2003, had reviewed the 
claims folder, yet did not attribute the PTSD to service.  As 
the veteran has not met the crucial elements of providing 
medical evidence establishing a PTSD diagnosis in accordance 
with 38 C.F.R. § 4.125(a) and an objective link between the 
PTSD diagnosis and an in-service stressor, his claim fails in 
this regard.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  However, in the absence of any 
competent evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


